In the trial below of this case, which is an action of trespass to try title by appellees, to recover of appellants the east half of the Fred Schrack one-third of a league of land in Madison County, both parties claimed under S. R. Walker, and appellees relied on the following evidences of title:
Deed from S. R. Walker to J. L. Garwood, August 2, 1870, first recorded September 27, 1870, and recorded a second time February 24, 1890, the first record having been burned in 1873.
Deed from Garwood to T. W. House, July 10, 1875, recorded December 20, 1875.
Inheritance of appellees from T. W. House, whose heirs they are shown to be. *Page 564 
Appellants' chain of title is as follows:
Power of attorney from the heirs of S. R. Walker (coupled with an interest) to G. A. Steinle, November 2, 1889, recorded December 4, 1889, authorizing sale and conveyance of the land in suit.
Deed from such heirs by Steinle, attorney in fact, to S. R. L. Cremer, December 27, 1889.
Deed from Cremer to W. L. Thulemeyer, December 20, 1890.
Appellant Berry claims under Thulemeyer.
Appellants also relied on proof, offered by them, that Cremer bought from Walker's heirs for a valuable consideration, without notice of the prior conveyance from Walker to Garwood. As will be seen from the above statement, when Cremer received his deed the record of Garwood's deed had been burned, and it had not been rerecorded.
Appellees relied upon circumstances to show that Cremer was chargeable with notice of their title; and further, that Steinle and Thulemeyer, knowing that appellees had the title to the land, entered into a conspiracy to deprive them of it and to acquire it for themselves, through the medium of Cremer, an ostensibly innocent purchaser.
The court below found in appellees' favor upon the latter ground, holding, that while Cremer denied knowledge of the title in them, and paid Steinle $150 in cash, and gave him two notes for $995 each, for the land, he was in fact an instrument used by Steinle and Thulemeyer to thus take from appellees their property. It was shown, and the court found, that Cremer conveyed the land to Thulemeyer for $300 cash and the assumption by the latter of the notes given by the former to Steinle, and that the land had since reverted to Steinle. There was other evidence upon which the court based its conclusion, and the question made by appellees is whether or not this finding was warranted by the proof.
We have fully considered the evidence contained in the record, and have come to the conclusion that the finding in this particular is sustained. It is unnecessary, and would be unprofitable, for us to enter upon a discussion of the facts.
The evidence as to the notoriety of appellees' ownership and claim of the land in the neighborhood where it was situated was properly admitted and considered by the court. It was a proper circumstance, tending to show Steinle's and Thulemeyer's knowledge of the fact.
Upon the facts found there can be no doubt that the judgment rendered was the proper one. The series of conveyances through which Steinle and Thulemeyer ultimately procured deeds to themselves is to be regarded as constituting a single transaction, characterized and vitiated by the general purpose which actuated them. The interposition of a third person, as one of their instruments, can not add any strength to their claim, whether he knew of their purpose or not. His purchase is to be regarded as having been made for them, and their knowledge affected the *Page 565 
transaction to which he was a party. The principle that an innocent purchaser from one having knowledge of a prior unrecorded deed, and that one who buys from an innocent purchaser, though himself having notice, takes good titles, are fully recognized, but they do not control this case, for the reasons given.
This disposes of the case and renders a discussion of the other findings of the court unnecessary.
The judgment is affirmed.
Affirmed.